UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21582 Madison/Claymore Covered Call & Equity Strategy Fund (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson Madison/Claymore Covered Call & Equity Strategy Fund 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant’s telephone number, including area code:630-505-3700 Date of fiscal year end: December 31 Date of reporting period: January 1, 2011 – March 31, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5).The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-1090.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. Attached hereto. MCN Madison/Claymore Covered Call & Equity Strategy Fund Portfolio of Investments March 31, 2011 (unaudited) Number of Shares Description Value Long-Term Investments - 80.7% Common Stocks (a) - 76.8% Consumer Discretionary - 13.1% American Eagle Outfitters, Inc. $ 2,447,060 Best Buy Co., Inc. Garmin, Ltd. (Switzerland) Home Depot, Inc. Lowe's Cos., Inc. Staples, Inc. Target Corp. Energy - 6.3% Apache Corp. EOG Resources, Inc. Noble Corp. (Switzerland) Schlumberger, Ltd. (Netherlands Antilles) Southwestern Energy Co.(b) Financials - 14.7% American Express Co. Bank of America Corp. Goldman Sachs Group, Inc. Morgan Stanley State Street Corp. Wells Fargo & Co. Health Care - 18.4% Biogen Idec, Inc.(b) Celgene Corp.(b) Community Health Systems, Inc.(b) Gilead Sciences, Inc.(b) Mylan, Inc.(b) Teva Pharmaceutical Industries, Ltd., ADR (Israel) UnitedHealth Group, Inc. Zimmer Holdings, Inc.(b) Information Technology - 22.5% Adobe Systems, Inc.(b) Applied Materials, Inc. Cisco Systems, Inc. eBay, Inc.(b) EMC Corp.(b) Flextronics International, Ltd. (Singapore)(b) Google, Inc., Class A(b) Microsoft Corp. Symantec Corp.(b) Visa, Inc., Class A Yahoo!, Inc.(b) Materials - 1.8% Freeport-McMoRan Copper & Gold, Inc. Total Common Stocks - 76.8% (Cost $146,932,132) Exchange Traded Funds (a) - 2.3% Powershares QQQ Trust Series 1 (Cost $4,079,551) Exchange Traded Notes (a) - 1.6% iPATH S&P hort-Term Futures ETN(b) (Cost $3,822,910) Total Long-Term Investments - 80.7% (Cost $154,834,593) Short-Term Investments - 24.6% Money Market Fund- 21.9% AIM Liquid Assets Money Market Fund (Cost $41,232,491) Principal Amount Description Value US Treasury Securities - 2.7% U.S. Treasury Note, 1.75%, 11/15/2011 (Cost $5,049,042) Total Short-Term Investments - 24.6% (Cost $46,281,533) Total Investments - 105.3% (Cost $201,116,126) Liabilities in excess of Other Assets - (0.1%) Total value of Options Written - (5.2%) (Premiums received $7,101,140) Net Assets- 100.0% (a) All or a portion of these securities position represent cover (directly or through conversion rights) for outstanding options written. (b) Non-income producing security. Contracts (100 shares per contract) Call Options Written (b) Expiration Month Exercise Price Value Adobe Systems, Inc. April2011 Adobe Systems, Inc. July2011 Adobe Systems, Inc. July2011 American Eagle Outfitters, Inc. May2011 American Eagle Outfitters, Inc. August2011 American Eagle Outfitters, Inc. November2011 American Express Co. April2011 American Express Co. July2011 American Express Co. July2011 Apache Corp. April2011 Applied Materials, Inc. July2011 Applied Materials, Inc. July2011 Bank of America Corp. April2011 Bank of America Corp. August2011 Biogen Idec, Inc. April2011 Celgene Corp. April2011 Celgene Corp. April2011 Celgene Corp. July2011 Cisco Systems, Inc. October2011 Community Health Systems, Inc. June2011 Community Health Systems, Inc. September2011 eBay, Inc. April2011 eBay, Inc. July2011 eBay, Inc. July2011 EMC Corp. April2011 EMC Corp. April2011 EOG Resources, Inc. April2011 Flextronics International, Ltd. July2011 Freeport-McMoRan Copper & Gold, Inc. May2011 Garmin, Ltd. April2011 Gilead Sciences, Inc. May2011 Gilead Sciences, Inc. May2011 Gilead Sciences, Inc. August2011 Gilead Sciences, Inc. August2011 Goldman Sachs Group, Inc. July2011 Home Depot, Inc. November2011 Home Depot, Inc. August2011 Home Depot, Inc. May2011 Home Depot, Inc. May2011 iPATH S&P hort-Term Futures ETN May2011 iPATH S&P hort-Term Futures ETN June2011 Lowe's Cos., Inc. April2011 Lowe's Cos., Inc. July2011 Lowe's Cos., Inc. July2011 Lowe's Cos., Inc. July2011 Microsoft Corp. January2012 Morgan Stanley April2011 Morgan Stanley July2011 Morgan Stanley July2011 Morgan Stanley July2011 Mylan, Inc. July 2011 Mylan, Inc. April2011 Mylan, Inc. July2011 Mylan, Inc. Aprl 2011 Noble Corp. June2011 Powershares QQQ Trust Series 1 April2011 50 Powershares QQQ Trust Series 1 May2011 Powershares QQQ Trust Series 1 June2011 Schlumberger, Ltd. May2011 Southwestern Energy Co. June2011 State Street Corp. May2011 State Street Corp. May2011 Symantec Corp. April2011 Symantec Corp. April2011 Symantec Corp. July2011 Symantec Corp. July2011 Symantec Corp. January2012 Teva Pharmaceutical Industries, Ltd. June2011 UnitedHealth Group, Inc. June2011 UnitedHealth Group, Inc. June2011 Visa, Inc. June2011 Visa, Inc. June2011 Wells Fargo & Co. April2011 Wells Fargo & Co. July2011 Wells Fargo & Co. October2011 Yahoo!, Inc. April2011 Yahoo!, Inc. July2011 Yahoo!, Inc. January2012 Zimmer Holdings, Inc. June2011 Zimmer Holdings, Inc. June2011 Total Value of Call Options Written (Premiums received $6,980,143) Put Options Written Cisco Systems, Inc. October 2011 Total Value of Put Options Written (Premiums received $120,997) Total Options Written (Premiums received $7,101,140) (b) Non-income producing security. Country Allocation** United States 92.8% Israel 2.5% Singapore 2.1% Netherlands Antilles 1.5% Switzerland 1.1% ** Based on Total Investments (which does not take into consideration the Value of Options Written).Subject to change daily. See previously submitted notes to financial statements for the year ended December 31, 2010. At March 31, 2011, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Depreciation on Investments Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market the most advantageous market for the investment or liability. There are three different categories for valuations. Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices). Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund adopted the Accounting Standards Update, Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the amendment requires reporting entities to disclose i) the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, for Level 2 or Level 3 positions, ii) transfers between all levels (including Level 1 and Level 2) will be required to be disclosed on a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reason(s) for the transfer, and iii) purchases, sales, issuances and settlements must be shown on a gross basis in the Level 3 rollforward rather than as one net number. The effective date of the amendment is for interim and annual periods beginning after December 15, 2009, however, the requirement to provide the Level 3 activity for purchases, sales, issuances and settlements on a gross basis will be effective for interim and annual periods beginning after December 15, 2010. The Fund values Level 1 securities using readily available market quotations in active markets. The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. The Fund values Level 2 equity securities using various observable market inputs in accordance with procedures established in good faith by management and approved by the Board of Trustees.The Fund did not have any Level 3 securities at March 31, 2011. The following table represents the Fund’s investments carried on the Statement of Assets and Liabilities by caption and by level within the fair value hierarchy as of March 31, 2011. Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Common Stocks $ $
